DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	 This application is a continuation of U.S. application No. 17/330,065, filed May 25, 2021 (now U.S Patent No. 11,310,474), which is a continuation of U.S. application No. 15/931,158, filed May 13, 2020, (now U.S. Pat. No. 11,050,989), which is a divisional of U.S. application No. 15/827,360, filed Nov. 30, 2017 (now U.S. Pat. No. 10,694,163), which claims priority to Japanese Patent Application No. 2017-002093, filed on Jan. 10, 2017, and the entire contents of each being incorporated herein by reference.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 03/14/2022 and 04/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

CLAIM INTERPRETATION

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a display section; and input device in claim 14. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

7. 	Claims 2 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S Patent No. 11,310,474 (U.S. Patent Application No. 17/330,065) in view of Yamada et al. (US2011/0304620A1) (hereinafter Yamada) (cited by IDS).
Please see further example below. Differences are bolded in the following comparison table.
Current application 17/654,693
Conflicting U.S Patent No. 11,310,474 (U.S. Patent Application No. 17/330,065)
Claim 2
Claim 1
2. A computer-readable non-transitory storage medium having stored therein an information processing program to be executed by a computer of an information processing apparatus, the information processing program causing the computer to execute operations comprising:
      generating a first image by imaging, by using a first virtual camera, a first three-dimensional virtual space including a virtual object; 
      generating a map object representing the first three-dimensional virtual space and formed by a three-dimensional model corresponding to the first three-dimensional virtual space, and placing the map object in a second three-dimensional virtual space; 
       placing, on the map object, an indicator object indicating a position of the virtual object in the first three-dimensional virtual space; 
        generating a second image by imaging, by using a second virtual camera, the second three-dimensional virtual space including the map object on which the indicator object is placed; 
     displaying the first image and the second image on a display device; 
      displaying a cursor that indicates a designating position on the second image; and 
      simultaneously executing control of the first virtual camera and control the designating position of the cursor based on operation of an input device by a user.
A computer-readable non-transitory storage medium having stored therein an information processing program to be executed by a computer of an information processing apparatus which executes an information process on the basis of user's operation to an operation section and displays an image on a display section, the information processing program causing the computer to execute: 
        generating a first image by imaging a first three-dimensional virtual space including a predetermined object by a first virtual camera;   
      generating a map object representing the first three-dimensional virtual space and formed by a three-dimensional model corresponding to the first three-dimensional virtual space, and placing the map object in a second three-dimensional virtual space; 
       placing, on the map object, an indicator object indicating a position of the predetermined object in the first three-dimensional virtual space; 
        generating a second image by imaging the second three-dimensional virtual space including the map object on which the indicator object is placed, by a second virtual camera; 
       displaying the first image and the second image on the display section; and 
      controlling an imaging direction of the first virtual camera and an imaging direction of the second virtual camera on the basis of user's operation to the operation section.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations, using varying terminology and the claims are obvious variants of each other.
The instant application discloses all subject matter of the claimed invention with the exception of “the basis of user's operation to an operation section and displays an image on a display section; a first virtual camera; a second virtual camera; an imaging direction of the second virtual camera on the basis of user's operation to the operation section”. 
However, Yamada from the same or similar fields of endeavor discloses the basis of user's operation to an operation section and displays an image on a display section (e.g. see Figs. 1-2, paragraph 0062, 0071: a display device); a first virtual camera (e.g. see abstract, paragraphs 0009, 0011: first virtual camera; also see Figs. 14, 16, 19); a second virtual camera (e.g. see abstract, paragraphs 0009, 0011: second virtual camera; also see Figs. 14, 16, 19); an imaging direction of the second virtual camera on the basis of user's operation to the operation section ((e.g. see paragraphs 0019, 0020, 0033: direction/position of the virtual camera; paragraphs 0034: vertical direction/position; Figs. 14, 16 and 19: the position, direction (shooting direction), and angle view of a game image camera; also see Figs. 7, paragraphs 0095, 0096, 0098: directions of camera and operation). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the instant application to add the teachings of Yamada as above, in order to provide a storage medium having stored therein an image processing program capable of generating a 3-dimensional image representing a 3-dimensional virtual space, and a map image of the 3-dimensional virtual space (see paragraph 0007: Yamada).
Similarly, claims 2 and 13 of current application are very similar to claims 1 and 12 of conflicting U.S Patent No. 11,050,989 (U.S application 15/931,158); claims 2 and 13 of current application are very similar to claims 1 and 14 of conflicting U.S Patent No. 10,694,163 (U.S. application No. 15/827,360), respectively. Thus, non-statutory double patent applies.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486